Citation Nr: 0327807	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  00-01 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for varicose 
veins of the right lower extremity, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at law


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from September 1994 to 
March 1995.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In March 2001, the Board remanded this claim to the RO.  
After additional evidence was obtained a physical examination 
of the veteran was completed, the RO issued a supplemental 
statement of the case in May 2002, which continued to deny 
the veteran's claim.  The case was thereupon returned to the 
Board.

In a decision dated September 10, 2002, the Board denied 
entitlement to increased disability rating for the veteran's 
service-connected varicose veins of the right lower 
extremity.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In April 2003, counsel for the veteran and the 
Secretary of VA filed a Joint Motion for Remand.  An Order of 
the Court dated April 10, 2003 granted the motion and vacated 
the Board's September 2002 decision.  This case was remanded 
for further development, readjudication and disposition in 
accordance with the Court's Order.


REMAND

After having reviewed the veteran's VA claims folder, and to 
ensure compliance with the Court's Order, the Board believes 
that a remand is necessary.

The Veterans Claims Assistance Act of 2000

The Court's Order of April 2003 in essence adopted the Joint 
Motion for Remand, which determined that the Board's decision 
of September 2002 did not contain adequate reasons and bases 
to support its conclusion that VA provided adequate notice of 
the information and evidence necessary to substantiate the 
veteran's claim pursuant to the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA) [codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107].  Specifically, the Court found no support for the 
Board's analysis that a September 2001 letter satisfied the 
notice requirements of the VCAA, in particular, the 
requirement that the notice indicate which portion of any 
information or evidence necessary to substantiate the claim 
would be provided by the claimant and which portion must be 
provided by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) [when VA receives substantially complete 
application for benefits, it has an obligation to notify 
claimant of any information and medical or lay evidence 
necessary to substantiate the claim]; see also Charles v. 
Principi, 
16 Vet. App. 370, 373-374 (2002).  In essence, the Joint 
Motion, as adopted by the Court, found that the notice 
requirements of the VCAA had not been satisfied.

Further, the Board notes that more recent judicial precedent 
has addressed the notification requirements of the VCAA.  
Specifically, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) (the PVA case), the Unted States Court of Appeals 
for the Federal Circuit invalidated the 30 day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C. § 5103(b)(1).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found in the PVA case that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.

Therefore, since this case is being remanded for additional 
development, the Agency of Original Jurisdiction must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.

Additional medical evidence

The Board further observes that additional medical evidence 
may be available and is relevant to this claim.  The 
veteran's attorney recently indicated in a letter dated 
October 1, 2003 that the veteran had undergone surgery 
related to her varicose veins and also continued to receive 
treatment for her varicose veins at the VA Medical Center 
(VAMC) in Oklahoma City.  In addition, she indicated that the 
veteran had received treatment at the Corrective Skin and 
Vein Center in Oklahoma City, and from the Casper-Porter-Choe 
Clinic in Del City, Oklahoma.  She specifically requested 
assistance from VA in obtaining these records.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed, including providing the 
veteran with written notice of the 
evidence, if any, the veteran is expected 
to provide in support of the claim on 
appeal and the evidence, if any, that VBA 
will obtain for her.

2.  VBA should contact the Oklahoma City 
VAMC directly and request copies of 
treatment records pertinent to the 
veteran's varicose veins dating from 
September 2001 to the present.

3.  In addition, VBA should request the 
veteran's authorization to release her 
medical records from the non-VA health 
care providers identified in her 
attorney's letter of October 2003:  
Corrective Skin and Vein Center in 
Oklahoma City and the Casper-Porter-Choe 
Clinic in Del City, Oklahoma.  VBA should 
then obtain copies of available treatment 
records.

4.  Thereafter, VBA must readjudicate the 
issue on appeal.  A supplemental 
statement of the case should be prepared 
if any benefit sought on appeal remains 
denied.  The veteran and her attorney 
should be provided with the supplemental 
statement of the case, and an appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, mandates 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


